                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    BAKARY CAMARA,                                    No. 4:21-CV-01024

                 Petitioner,                          (Judge Brann)

         v.

    WARDEN J. L. JAMISON,

                 Respondent.

                               MEMORANDUM OPINION

                                      JUNE 30, 2021

        Petitioner Bakary Camera (“Petitioner” or “Camara”), a federal prisoner

incarcerated at the Allenwood United States Penitentiary, White Deer,

Pennsylvania, filed the instant petition pursuant to 28 U.S.C. § 2241 on June 10,

2021.1 On June 29, 2021, the filing fee was paid.2 Camara challenges his October

16, 2019 sentence imposed in criminal case 2:17-cr-0448-JP-2 in the United States

District Court for the Eastern District of Pennsylvania.3

        For the reasons that follow, the petition will be summarily dismissed.

I.      PRELIMINARY REVIEW STANDARD

        Habeas corpus petitions are subject to summary dismissal pursuant to Rule 4

of the Rules Governing Section 2254 Cases in the United States District Courts.4


1
     Doc. 1.
2
     Doc. 4.
3
     Doc. 1, p. 1.
4
     28 U.S.C. foll. § 2254 (2004).
The provisions of Rule 4, which are applicable to § 2241 petitions under Rule 1(b),

provides in pertinent part: “If it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court, the judge

must dismiss the petition and direct the clerk to notify the petitioner.” A petition

may be dismissed without review of an answer “when the petition is frivolous, or

obviously lacking in merit, or where . . . the necessary facts can be determined

from the petition itself. . . .”5

II.      BACKGROUND

         On October 16, 2019, following a jury trial to seventy months’

imprisonment for one count of conspiracy to produce identification documents

without lawful authority, in violation of 18 U.S.C. § 1028(f), (a)(1), and (c)(3)(A);

one count of bribery, in violation of 18 U.S.C. § 666(a)(2) and (b); two counts of

social security fraud, in violation of 42 U.S.C. § 408(a)(7)(B); and one count of

aggravated identity theft, in violation of 18 U.S.C. §1028A(a)(1) and (c)(11).6 No

direct appeal or collateral challenge has been filed by Petitioner.7

         Prior to filing the instant petition, Camara unsuccessfully petitioned the

sentencing court for emergency compassionate release.8




5
      See electronic docket, E.D.PA., Philadelphia Division, Case 2:17-cv-0448-JP, Doc. 146.
6
      Id. at Docs. 41, 42.
7
      Id. at Docs. 43, 44.
8
      See electronic docket, E.D.PA., Philadelphia Division, Case 2:17-cr-0448-JP, Doc. 146.
        In the instant petition, Camara seeks relief on three grounds of actual

innocence and one ground of insufficient evidence.9

III.    DISCUSSION

        When challenging the validity of a federal sentence and not its execution, a

federal prisoner is generally limited to seeking relief by way of a motion pursuant

to 28 U.S.C. § 2255.10 A federal prisoner must file a § 2255 motion in the

sentencing court, “a court already familiar with the facts of the case.”11 A

challenge can only be brought under § 2241 if “it ... appears that the remedy by [a

§ 2255] motion is inadequate or ineffective to test the legality of his detention.”12

This language in § 2255, known as the safety-valve clause, must be strictly

construed.13 Significantly, “[i]t is the inefficacy of the remedy, not the personal

inability to use it, that is determinative.”14 “Section 2255 is not inadequate or

ineffective merely because the sentencing court does not grant relief, the one-year




9
     Doc. 1.
10
     In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997); Russell v. Martinez, 325 F. App’x.
     45, 47 (3d Cir. 2009)(“a section 2255 motion filed in the sentencing court is the presumptive
     means for a federal prisoner to challenge the validity of a conviction or sentence”).
11
     See Boumediene v. Bush, 553 U.S. 723, 774-75 (2008); Russell v. Martinez, 325 F. App’x 45,
     47 (3d Cir. 2009) (noting that “a section 2255 motion filed in the sentencing court is the
     presumptive means for a federal prisoner to challenge the validity of a conviction or
     sentence”).
12
     28 U.S.C. § 2255(e).
13
     Dorsainvil, 119 F.3d at 251; Russell, 325 F. App’x. at 47 (stating the safety valve “is
     extremely narrow and has been held to apply in unusual situations, such as those in which a
     prisoner has had no prior opportunity to challenge his conviction for a crime later deemed to
     be non-criminal by an intervening change in the law”).
14
     Cradle v. United States, 290 F.3d 536, 538 (3d Cir. 2002).
statute of limitations has expired, or the petitioner is unable to meet the stringent

gatekeeping requirements of the amended § 2255.”15

        Our Circuit permits access to § 2241 when two conditions are satisfied:
        First, a prisoner must assert a “claim of ‘actual innocence’ on the theory
        that ‘he is being detained for conduct that has subsequently been
        rendered non-criminal by an intervening Supreme Court decision and
        our own precedent construing an intervening Supreme Court
        decision”—in other words, when there is a change in statutory caselaw
        that applies retroactively in cases on collateral review. Tyler, 732 F.3d
        at 246 (quoting Dorsainvil, 119 F.3d at 252). And second, the prisoner
        must be “otherwise barred from challenging the legality of the
        conviction under § 2255.” Id. Stated differently, the prisoner has “had
        no earlier opportunity to challenge his conviction for a crime that an
        intervening change in substantive law may negate.” Dorsainvil, 119
        F.3d at 251. It matters not whether the prisoner’s claim was viable
        under circuit precedent as it existed at the time of his direct appeal and
        initial § 2255 motion. What matters is that the prisoner has had no
        earlier opportunity to test the legality of his detention since the
        intervening Supreme Court decision issued.”16

        Camara is clearly challenging the validity of his conviction and sentence

which occurred in the Eastern District of Pennsylvania. He must do so by

following the requirements of § 2255. As previously noted, Petitioner

acknowledges that he neither filed a direct appeal nor a § 2255 action. Thus, he

can only bring a challenge under § 2241 if it appears that the 2255 remedy is

inadequate or ineffective to test the legality of his detention. He has failed to meet

this burden. “It is the inefficacy of the remedy, not the personal inability to use it,

that is determinative.”17 “Section 2255 is not inadequate or ineffective merely

15
     Id. at 539.
16
     Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017).
17
     Cradle v. United States, 290 F.3d 536, 538 (3d Cir. 2002).
because the sentencing court does not grant relief, the one-year statute of

limitations has expired, or the petitioner is unable to meet the stringent gatekeeping

requirements of the amended § 2255.”18 Camara has not alleged actual innocence

based on a change in statutory interpretation by the Supreme Court, made

retroactive in cases on collateral review. And his claim is not premised on any

intervening change in substantive law that would negate the criminal nature of his

conduct so that his conviction is no longer valid. Because Camara fails to meet his

burden of demonstrating that § 2255 is inadequate or ineffective the challenge the

legality of his detention, the § 2241 petition will be dismissed for lack of

jurisdiction.

IV.     CONCLUSION

        Based on the foregoing, the petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241 will be dismissed for lack of jurisdiction. The dismissal is

without prejudice to Camara’s right to file a § 2255 motion in the United States

District Court for the Eastern District of Pennsylvania, or if appropriate seek

authorization from the appropriate Court of Appeals to file a second or successive

§ 2255 motion.

                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge
18
     Id. at 539. See also, Alexander v. Williamson, 324 Fed. Appx. 149, 151 (3d Cir. 2009).
